            Case 1:19-cr-00026-LTS Document 45 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No.    19 CR 26-LTS

CHRISTOPHER SCOTTO,

                 Defendant.

-------------------------------------------------------x


                                                     ORDER

                 The sentencing hearing currently scheduled for September 29, 2021, at 11:00

a.m., is rescheduled for October 14, 2021, at 11:00 a.m., in Courtroom 17C. The parties’

attention is directed to the Court’s policies regarding courthouse entry and COVID-19 test

reporting protocols, which are available on the Court’s website, at

https://www.nysd.uscourts.gov/covid-19-coronavirus.

                 The parties are directed to the sentencing submission deadlines set forth in the

Court’s Individual Practices, available at https://www.nysd.uscourts.gov/hon-laura-taylor-swain.

The parties are further directed to email Chambers at SwainNYSDCorresp@nysd.uscourts.gov

any other documents they would like the Court to consider during or in connection with the

hearing at least 48 hours in advance of the proceeding.

                 To access the audio feed of the conference, members of the press and public may

call 888-363-4734 and use access code 1527005# and security code 2055#. Persons granted

remote access to proceedings are reminded of the general prohibition against photographing,

recording, and rebroadcasting of court proceedings. See Standing Order M-10-468, No. 21-MC-

45 (S.D.N.Y. Jan. 19, 2021). Violation of these prohibitions may result in sanctions, including



US V SCOTTO - ORD RESCHD SENTC HRG.DOCX                    VERSION JULY 20, 2021                    1
          Case 1:19-cr-00026-LTS Document 45 Filed 07/20/21 Page 2 of 2




removal of court issued media credentials, restricted entry to future hearings, denial of entry to

future hearings, or any other sanctions deemed necessary by the court.



       SO ORDERED.

Dated: New York, New York
       July 20, 2021

                                                              __/s/ Laura Taylor Swain_________
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




US V SCOTTO - ORD RESCHD SENTC HRG.DOCX           VERSION JULY 20, 2021                              2
